          Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 1 of 42



 1                                   EXHIBIT INDEX TO

2                                  VERIFIED COMPLAINT

 3     Exhibit                              Description
4            1     Declaration of Joyce Nez, November 15, 2018
 5           2     Declaration of Ashley Atene, November 17, 2018
 6
             3    Declaration ofDale Smith, November 19, 2018
 7
             4    Declaration of Denise Johnson, November 17, 2018
 8
             5     Declaration of Irene Roy, November 18, 2018
 9
             6     Declaration of Bonnie Tsosie, November 18, 2018
10
             7     Letter from Navajo President Russell Begaye and Attorney General Ethel
11                 Branch to Apache County Recorder Edison J. Wauneka, August 8, 20 18

12           8     Letter from Navajo President Russell Begaye and Attorney General Ethel
                   Branch to Coconino County Recorder Patty Hansen, August 8, 2018
13
             9     Letter from Navajo President Russell Bega~e and Attorney General Ethel
14                 Branch to Navajo County Recorder Doris C ark, August 8, 2018

15          10     Letter from Coconino County Recorder Patty Hansen to Navajo President
                   Russell Begaye and Attorney General Ethel Branch, August 20, 2018
16
            11     Letter from Secretary of State Michelle Regan to President Russell Begaye
17                 and Attorney General Ethel Branch, August 23, 2018

18          12     Letter from Navajo County Recorder Doris Clark to Navajo President
                   Russell Begaye and Attorney General Ethel Branch, September 10, 2018
19
20
21
22

23
24
25
26
27
28

     2266891.vl
Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 2 of 42




EXHIBIT 1
       Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 3 of 42




                               DECLARATION OF JOYCE NEZ
       I, Joyce Nez, declare and state as follows:

       1.      I have personal knowledge of the facts stated below.

       2.      I am an enrolled member of the Navajo Nation. I am a natural-born citizen of the
United States.

       3.      I am a resident of Chinle, Arizona and reside on the Navajo Nation Reservation.

       4.      I am duly registered to vote in Apache County, Arizona.

       5.      I am 81 years old.

       6.      I am a fluent Navajo language speaker.

       7.       I have voted in county, state, and federal elections, and I intend to continue voting
in county, state, and federal elections.

       8.      I participated in the early voting process during the 2018 General Election by
voting by mail. I completed my ballot and mailed it back to the county.

       9.      I was not advised that I was required to complete a ballot affidavit form.

       10.    I believed that I had cast a ballot for the 2018 General Election, and that my vote
would be counted.

       11.     I was never advised by county officials that there were problems with my ballot.

       12.     I am concerned that the ballot I completed for the November 6, 2018 General
Election will not count.

        13.     I believe that if some voters have the opportunity to correct ballot affidavit
deficiencies, all voters should be able to correct ballot affidavit deficiencies.

       14.     I would like the opportunity to correct my ballot deficiency.

       Pursuant to 28 U.S.C. § 1746, I declare under the penalty of perjury under the laws ofthe
United States of America that the foregoing is true and correct.

       Executed on November /J, 2018.




                                      Declaration of Joyce Nez
     Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 4 of 42




                            DECLARATION OF TRANSLATOR
       ·I, Neomi M. Gilmore, declare and state as follows:
                                                                                 I
       1.     I am an enrolled member of the Navajo Nation. I. am conversant in the Navajo
language and the English language.
                                                                                 I

        2. : I translated the Declaration ofJoyce Nez, dated November 15, 2018 into the Navajo
language and read it to Joyce Nez, who does not speak English so well. She acknowledged to me
that the contents of the Declaration were true to the best of her knowledge.    ·
       Pursuant to 28 U.S.C. § 1746, I declare under the penalty of perjury under~the laws of the
                                                                                 !

United States of America that the foregoing is true and correct.

       Executed on November 20, 2018.




                              Neomi M. Gilmore
                              (printed name)




                                                 1
Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 5 of 42




EXHIBIT 2
    Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 6 of 42




                        DECLARATION OF        d_s-#LEY A72FA/6

       I,   d.511LIE Y A= /&A/£ , declare and state as follows:
       I.        I have personal knowledge of the facts stated below.

       2.        I am an enrolled member of the Navajo Nation. I am a natural-born citizen of the
United States.

       3.        I am a resident of {County}, Arizona and reside on the Navajo Nation
Reservation.

       4.        I am duly registered to vote in {County], Arizona.

       5.        I am   ts-years old.
       6.      I participated in the-eaPiy ·1oting process during the 20 18 General Election by:
               vVoting fttiy-in-person at the kJtYE £}771                   ~Voting Location.
              _     Voting early by mail by depositing my early ballot in the U.S. mail.
              _     Voting early by dropping off/having my early ba~lot dropped at a polling
       location on Election Day.

       7.        [I am a Navajo language speaker.]

       8.        I was not advised that I was required to complete a ballot affidavit fonn.

       9.      I am concerned that the ballot I completed for the November 6, 2018 General
Election will not count.

       Pursuant to 28 U.S.C. § 1746, I declare under the penalty of perjury under the laws of the
United States of America that the foregoing is true and correct.

       Executed on November t:L, 2018.




                                (sigru{tu~
Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 7 of 42




EXHIBIT 3
       Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 8 of 42




                                    DECLARATION OF DALE SMITH
        I, Dale Smith, declare and state. as follows:

        1.     I have personallatowledge of the facts stated below.

       2.      I am an enrolled member of the Navajo Nation. I am a natural-born citizen of the
United States.

        3.     I am a resident of Kayenta, Arizona and reside on the Navajo Nation Resexvation.

       4.      I do not lmow if I am registered to vote in federal and state elections at my Kayenta

address.

       5.      I did not vote in the 2018 federal, state, and county general election.

       6.      I am 62 years old.

       7.      I am a fluent Navajo language speaker and it is my primary language.

       8.      I can understand English.

        9.     I would like the opportunity to register to vote at an in person voter registration office
so that I may ask questions of election officials regarding the voter registration process and to have
those questions answered in the Navajo language.

        10.    I would have preferred to have the same opportunity to cast an in person early ballot in
my community of Kayenta as was available to voters in Holbrook, Arizona and elsewhere in Arizona
for the 2018 general election.

        11.      I would prefer to have the same opportunity to cast an in person early ballot in my
community of Kayenta as is available to voters in Holbrook, Arizona and elsewhere in Arizona for
future county, state, and federal elections.

       12.     I would prefer to have the opportunity to ask questions of election officials in person
regarding the early balloting process and have the opportunity to have those questions ans'Yered in the
Navajo language.

        13.    It is a financial burden for me to travel to Holbrook, Arizona.

       14.      Holbrook, Arizona is at least a 346 mile round trip from Kayenta.

        15.    The early voting locations in Kayenta were open for 10 hours total for the 2018 general
election.

        16.    The early voting location in Holbrook, Arizona was open for 162 hours total for the
20 18 general election.
      Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 9 of 42




        17.     There was no in person voter registration office in Kayenta for the last 30 days before
the close of voter registration for the federal, state, and county 20 18 general election.

       18.     I do not have the same opportunities to vote in federal, state, and county elections as
other Arizona citizens.

       Pursuant to 28 U.S.C. § 1746, I declare under the penalty of perjury under the laws of the
United States of America that the foregoing is true and correct.

       Executed on November 19,2018.
Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 10 of 42




 EXHIBIT 4
 Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 11 of 42




·~;1 ':~'\~ )e dt-vt,r lwJ..- 9-k--.;J-e, A-~i~91AS :

"J, ~,~f W\~lih~ ~ .A~~.L~~.      .                                       .
 J, ~ P/fl.)vJM ~~~ ~~~tJtLY"{'P (}~
    lVII

~ CJv-..- ~ ~l ~ u~-oo ~ u..s:                                       ,.
~ ttJv\_      (_.A~?-_,duJ--lJ +~ ~ ~~ ~)o__;
 ~ ..J.-k.,    tJ~vr(f fVptlQiV.   u
~ . t1A/       4) r-NU. vlcL .
*       ~               J.~ JAY~t ~~~&lu.__
~ ~* '{)1£at+ vord.~ r~· .
                   fY




 fuAtjv            Qb ~ hv-otuv ~~~a~~~~
+ VQ~ ~· ~~ ;ttfJf-                   ~        '1\.   ~ fVOV~. ~r?
.J~
  W~-r ~ irt                                ~.t.-;(_ _s..
                          4:.- N-tv#fi
                                              1 ,-r 1.1 -~~'l:tfl
 Yt'>~ ~ {~v.
 prs"'-~ + 'J-l>                    k.>c.)' Jft-1.~ ~ v.~
~- r~Vb ~Mo- ~~-~ ~~<D~~~
  /;l ..fr ~ tPt-
    s                      '1-M----{f ~'a- J s ir
  '£_ )l...(,.u.c,.t~    <Ot'\/   1-::J-1   Nov~ 1 ~org.
Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 12 of 42




 EXHIBIT 5
       Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 13 of 42




                        DECLARATION OF           1re 1'\e_ ]2o l
        I,    r(   C 0..f   l:,o '-j           ,declare and state as follows:
        I.     I have personal knowledge of the facts stated below.

       2.      I am an enrolled member of the Navajo Nation. I am a natural-born citizen of the
United States.

        3.     I am over 18 years old.
                                                                              .        ·\
       4.     I live in-5\}JeJ\:'.b'a\ee        located in Apache County, Arizona and reside
on the Navajo Nation Reservation. My residence is on a dirt road.

         5.    I am a fluent Navajo language speaker.

        6.     I am

               _ _ _not registered to vote.

                    /       duly registered to vote in     '1=\ptJ.(bt:...-       County, Arizona
         7.        I do not receive mail at my home.

       8.      I receive mail at a post office located :!ii_ from my home. This post office is
only open      bq -         f'                                        ·                     ·
       9.       The two county offices that operate early voting and process voter registration are
located in Fort Defiance and Chinle.

         10.    Fort Defiance is located over 100 miles from the Sweetwater Chapter House, and
it takes over two hours to drive to Fort Defiance from Sweetwater.

      11.          Chinle is located 66 miles, and it takes over 1 1/2 hours to drive to Chinle from
Sweetwater.

         12.       [I do not have a car].

         13.       I do not have the same access to voting as other Arizona citizens.




                                                       1
2270140.\'l
     Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 14 of 42




       Pursuant to 28 U.S.C. § 1746, I declare under the penalty of perjury under the laws ofthe
United States of America that the foregoing is true and correct.

                                                         -a(
                             Executed on November~ 2018.
                                                      )~


                                .4J~ ~cr-zt
                             (signature)


                             (pJlatt&v




                                                2
2270140.vl
      Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 15 of 42




                            DECLARATION OF TRANSLATOR


       I, Manual Fulto~ declare and state as follows:


       1.      I am an enrolled member of the Navajo Nation. I am fully conversant in the
        Navajo language and the English language.


       2.      I translated the Declaration of Irene Roy, dated November 18, 2018 into the Navajo
language and read it to Irene Roy, who does not speak English well. She acknow !edged to me
that the contents of the Declaration were true to the best of her knowledge.


       Pursuant to 28 U.S.C. § 1746, I declare under the penalty of perjury under the laws of the
United States of America that the foregoing is true and correct.
       Executed on November ~018.


                                           e~Ut-
                                                           (signature)



                                                         (printed name)




                                                 1
Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 16 of 42




 EXHIBIT 6
              Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 17 of 42



                                     DECLARATION OF BONNIE TSOSIE
        LBONNIE TSOSIE, declare and state as follows:
        1.     I have personal knowledge of the facts stated below.

        2.     I am an enrolled member of the Navajo Nation. I am a natural-born citizen of the United States.

        3.     I am over 18 years old.

       4.     I live in SWEETWATER located in Apache County, Arizona and reside on the Navajo Nation
Reservation. My residence is 15 miles from a paved road.

        5.     I am a fluent Navajo language speaker.

        6.     I am not registered to vote in Federal, State, and County elections.

        7.     I attempted on several occasions to register and never received the fonns to do so.

        8.     I do not receive mail at my home.

               I receive mail at a post office located 35 miles from my home. This post office is open

              I would register to vote if I could register in person with an election official so that I could ask
questions about the voter registration process.

        11.    It is a financial burden for me to travel to St. Johns, Arizona.

        12.    It is a financial burden for me to travel to Fort Defiance, Arizona or to Chinle, Arizona.

        13.    I do not have the same access to voting as other Arizona citizens.

        14.



      Pursuant to 28 U.S.C. § 1746, I declare under the penalty ofpeljury under the laws of the United States
of America that the foregoing is true and correct.


                                            Executed on November     it2018.



                                                          1
2270140.vl
Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 18 of 42




  EXHIBIT 7
       Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 19 of 42


                                                          RUSSELL BEGAYE PRESIDENT
            THE NAVAJO NATION                             JONATHAN NEZ VICE PRESI D ENT




Delivered by E-mail to: ewauneka@co.apache.az.us

                                         August 8, 2018



Edison J. Wauneka
Apache County Recorder
75 West Cleveland
P.O. Box 425
St. Johns, Arizona 85936

RE: Satellite Voter Registration and Early Voting Offices on the Navajo Nation for the 2018
                      ~


general election.

Dear Recorder Wauneka:

We -vvrite on behalf of the Navajo Nation to rcqu~st that Apache County establish satellite voter
registration offices on the Navajo Nation for the last 30 days of Arizona's voter registration
period staffed by temporary county staff. We arc happy to work with you to recruit Navajo tribal
members to fill these staffing positions. In addition to the Chinle and Fort Defiance locations we
request that satellite voter registration offices be established at the following locations on the
dates and for the hours noted for each location:

   •   Ganado Chapter House, Ganado, AZ: September 10 to October 8, 20 18; Monday
       through Friday, 8am to 5pm.
   •   Na' ha 'ta Dziil Chapter House, Sanders, AZ: September 10 to October 8, 20 18;
       Monday through Friday, 8mn to 5pm.
   •   Rock Point Chapter House, Rock Point, AZ: September 10 to October 8, 2018;
       Monday through Friday, 8am to 5pm.
   •   Teec Nos Pos Chapter House, Teec Nos Pos, AZ: September 10 to October 8, 2018;
       Monday through Friday, 8am to Spm.

We also request that Apache County establish satellite early voting offices on the Navajo Nation
during the early voting period (from October I 0 to November 2, 2018) staffed by temporary
county staff. We are happy to work with you to recruit Navajo tribal members to fill these
positions as well. We further request that these early voting offices allow for out-of-precinct
voting as permitted under Arizona statute A.R.S. § 16-441(B)(4). In addition to the Chinle and
Fort Defiance locations we suggest that satellite voter registration offices be established at the
following locations on the dates and for the hours noted for each location:

    POST OFFICE BOX 7440 I WINDOW ROCK, AZ 86515 I PH: (928) 871-7000 I FAX: (928) 8714025
           Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 20 of 42




      •     Ganado Chapter House in Ganado, AZ: October 10 to November 5, 2018; Monday
            through Friday, Sam to 5pm.
      •     Na'ha'ta Dziil Chapter House in Sanders, AZ: October 10 to November 5, 2018;
            Monday through Friday, 8am to 5pm.
      •     Rock Point Chapter House in Rock Point, AZ: October 10 to November 5, 2018;
            Monday through Friday, 8am to 5pm.
      •     Teec Nos Pos Chapter House in Teec Nos Pos, AZ: October 10 to November 5, 2018;
            Monday through friday, 8am to 5pm.

 We also request that, for all Election Day poll locations on the Navajo Nation, that you allow for
out-of-precinct voting as permitted under Arizona statute A.R.S. § 16-441(8)(4).

Help America Vote Act (HA VA) funds are available to assist in offsetting costs associated with
this request. Please let us know if we can assist you in securing these funds.

Thank you for your consideration of this request. Please let us know how you wish to handle
this request by August 17, 2018 so that we may work with you to establish these satellite offices
for the general election.

                                                               Sincerely,




                                                               The Navajo Nation



                                                               ~~
                                                               Ethel Branch, Attorney General
                                                               The Navajo Nation



cc:         Edbert Little, Navajo Election Administration Director
            Dr. Joe Shirley, Jr., Apache County Board of Supervisor, District I
            Alton Joe Shepherd, Apache County Board of Supervisor, District II
            Travis Simshauser, Apache County Board of Supervisor, District lii
            Michele Reagan, Arizona Secretary of State
            Mark Brnovich, Attorney General of State of Arizona




          POST OFFICE BOX 7440 I WI NDOW ROCK, AZ 86515 I PH: (928) 871-7000 I FAX: (928) 8714025
Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 21 of 42




   EXHIBIT 8
        Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 22 of 42


                                                             RUSSELL BEGAYE PRESIDENT
             THE NAVAJO NATION                               JONATHAN NEZ VICE PRESIDENT




Delivered by E-mail to: phansen@coconino.az.gov

                                        August 8, 2018

Patty Hansen
Coconino County Recorder
110 E. Cherry Ave.
Flagstaff, AZ 8600 1

RE: Satellite Voter Registration and Early Voting Offices on the Navajo Nation for the 2018
general election.

Dear Recorder Hansen:

We write on behalf of the Navajo Nation to request that Coconino County establish satellite
voter registration offices on the Navajo Nation for the last 30 days of Arizona's voter registration
period staffed by temporary County staff. We arc happy to work "vith you to recruit Navajo
tribal members to fill these staffing positions. In addition to the Tuba City location \\'e request
that satellite voter registration offit.:es be established at the following lot.:ations on the dates and
for the hours noted for each location:

    •   Leupp Chapter House, Leupp, AZ: September 10 to October 9, 20 18; Monday through
        friday, Sam to Noon.
    •   Inscription House Chapter House, Inscription House AZ: September 10 to Ot.:tober 9,
        2018; Monday th rough Friday, Sam to Noon.
    •   Cameron Chapter House, Cameron, AZ: September I 0 to October 9, 20 18; Monday
        through Friday, 8am to Noon.

We also request that Coconino County establish satellite early voting offices on the Navajo
Nation during the early voting period (from October I 0 to November 2, 20 18) staffed by
temporary County staff. We are happy to work with you to recruit Navajo tribal members to fill
these positions as well. We further request that these early voting offices allow for out-of-
precinct voting as allowed under Arizona statute A.R.S. § 16-441(8)(4). In addition to the Tuba
City location we request that satellite voter registration offices be established at the following
locations on the dates and for the hours noted for each location:

    •   Leupp Chapter House, Leupp, AZ: October 10 to November 2, 20 18; Monday through
        Friday &am to Noon.
    •   Inscription House Chapter House, Inscription House AZ: October 10 to November 2,
        2018; Monday through Friday. 8am to Noon.
    POST OFFICE BOX 7440     I WINDOW ROCK, AZ 8651.5 I PH: (928) 871-7000 I FAX: (928) 8714025
           Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 23 of 42




      •     Cameron Chapt er House, Cameron, AZ: October I 0 to November 2, 20 18; Monday
            through Friday, Sam to Noon.

We also request that, for all Election Day poll locations on the Navajo Nation, you allow for out-
of-precinct voting as permitted under Arizona statute A.R.S. § 16-441(B)(4).

Help America Vote Act (HA VA) funds arc available to assist in offsetting costs associated with
this rcqt1cst. Please let us know if we can assist you in securing these funds.

Thank you for your consideration of this request. Please let us know how you wish to handle
this request by August 17, 2018 so that we may work with you to establish these satellite offices
for the general election.

                                                        Sincerely,




                                                        Rw~
                                                        The Navajo Nation




                                                        Ethel Branch, Attorney General
                                                        The Navajo Nation



cc:         Edbert Little, Navajo Election Administration Director
            Art Babbott - Coconino County Board of Supervisor - District 1
            Liz Archuleta- Coconino County Board of Supervisor - District 2
            Matt Ryan - Coconino County Board of Supervisor - District 3
            Jim Parks- Coconino County Board of Supervisor - District 4
            Lena Fowler- Coconino County Board of Supervisor- District 5
            Michele Reagan, Arizona Secretary of State
            Mark Brnovich. Attomcy General of State of Arizona




          POST OFFICE BOX 7.t40 I WINDOW ROCK, AZ 86515 I PH: (928) 871-7000 I FAX: (928) 87 14025
Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 24 of 42




  EXHIBIT 9 ·
        Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 25 of 42

                                                                                       1
                                                            RUSSELL BEGAYE                 )   J:t,; - DFI\'--:-
        THE NAVAJO NATION
                                                           j ONATHAN NEZ               . .CL PRlSJOENT

Delivered by E-mail to: doris.clark@navajocountyaz.gov



                                                 August 8, 2018

Doris Clark
Navajo Cowlty Recorder
P.O. Box 668
I 00 East Code Talkers Drive
South Highway 77
Holbrook, AZ 86025

               RE: Satellite Voter Registration and Early Voting Offices on the Navajo Nation
               for the 2018 General Election

Dear Recorder Clark:

We write on behalf of the NaYaj o Nation to request that Navajo County establish satel lite voter
registration offices on the Navajo Nation for the last 30 days of Arizona' s voter registrati on
period staffed by temporary County staff. We are happy to work with you to recru it Navajo
tribal members to fill these stafting positions. We request that these satellite voter registration
offices be established at the following locations on the dates and for the ho urs noted for each
location:

    •   Bas has' at the Pinon Shopping Center, Pinon, AZ: September I 0 to October 9, 20 18;
        Monday through Friday, 8am to 5pm.
    •   Bash as' at the KHyenta Shopping Center, Kayenta, AZ: September I 0 to October 9,
        2018; Mo nday through Friday, Sam to 5pm.
    •   Bashas' a t the Dilkon Shopping Center in Dilkon, AZ: September 10 to October 9,
        2018; Monday through Friday, 8am to 5pm.
    •   Shonto Chapter House, Shonto, AZ: September I 0 to October 9, 20 18; Monday
        through Friday 8am to 5pm.

We also request that Navajo County establish satellite early voting otlices on the Navaj o Nation
during the early voting period (from October 10 to November 2, 2018) staffed by temporary
County staff. We are happy to work with you to recruit Navajo tribal members to fill these
positions as well. We request that the satellite early voting offices be established at the
foliO\Ying locations and on the dates and for the hours noted for each location:
          Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 26 of 42

Letter to Doris Clark
RE: Satellite Voter Registration and Early Voting Offices on the Navajo Nation for the 2018 General
Election
August 8. 20 18
Page 2


      •   Bash as' at the Pinon Shopping Center, Pinon, AZ: October I 0 to November 2, 2018;
          Monday through Thursday, 8am to 5pm.            .
      •   Bash as' at the Kayenta Shopping Center, Kayenta, AZ: October 10 to November 2,
          2018; Monday through Thursday, 8am to 5pm.
      •   Bash as' at the Dilkon Shopping Center in Dilkon, AZ: October I 0 to November 2,
          20 18; Monday through Thursday, 8am to 5pm.
      •   Shonto Chapter House, Shonto, AZ: October 10 to November 2, 2018; Monday
          through Thursday, Sam to 5pm.

Help America Vote Act (HA VA) funds are available to help assist in offsetting costs associated
with this request. Please let us know if we can assist you in securing these funds.

Thank you for your consideration of this request. Please let us know how you wish to handle
this request by August 17, 2018 so that we may work with you to establish these satellite offices
for the general election.




                                               s~b
                                               Russell Begaye, President
                                               The Navajo Nation




                                               Ethel Branch, Attorney General
                                               The Navajo Nation



cc:       Edbert Little, Navajo Election Administration Director
          Lee Jack Sr.. Navajo County Board o f Supervisors- District 1
          Jesse Thompson, Navajo County Board of Supen·isors - Di strict 2
          Jason E. Whiting, Navajo County Board ofSu perdsors- District 3
          Steve Williams, Na, ·ajo County iloard ofSupen·isors- District4
          Dawnafe \Vhitesinger, Navajo County iloard of Supen·isors - District 5
          Michele Reagan, Arizona Secretary of State
          Mark Bmovich, Attorney General of State of Arizona
Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 27 of 42




EXHIBIT 10
       Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 28 of 42



                                                 Coconino County ARizoNA
                                                                County Recorder




Patty Hansen
County Recor der

Donna Casner
Chief Dep uty




August 20, 2018


Honorable Russell Begaye, President
Ethel Branch, Attorney General
The Navajo Nation
PO Box 7440
Window Rock, AZ 86515

Dear President Begaye and Attorney General Branch :

I am writing to you in response to your letter of August 8, 2018 requesting that our
office establish satellite voter registration and early voting offices at three locations on
the Navajo Nation. Your desire to provide additional voter registration and early voting
opportunities for our Navajo citizens is commendable.

Coconino County recently signed an agreement with the U.S. Department of Justice
(DOJ) which requires any new voter registration office, early voting office or polling
location that is established after the effective date of the agreement completely comply
with the accessibility standards of the Americans with Disabilities Act (ADA). As the
agreement was just made earlier this year, the DOJ is allowing us to use facilities that
are not in complete compliance for the August 28th Primary and November 6th General
Elections. But that comes with the understanding that we will make the noncompliant
locations meet the standards for the 2020 elections and that we would not add any new
locations that are not in compliance for 2018. Thus, we cannot establish for this election
cycle the locations you request.

Nonetheless, the County is looking forward to partnering with the Navajo Nation in
2019 to find a way we can bring our polling places into compl iance for the 2020
elections.

In an effort to meet a portion of your request for expanding the voter registration
opportunities for our Navajo Nation citizens, I'd like to offer to train the staff members
at the three Chapter Houses to do voter registration for us. We have been proud to
partner with the Navajo Election Administration during the past several years by having

Coconino County Recorder 's Office· 110 East Cherry Avenue· Flagstaff, Arizona 86001 · (928) 679-7860 · FAX (928) 679 -7851
       Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 29 of 42




our staff members at our Tuba City and Flagstaff Election Offices trained to be Navajo
Nation voter registrars for the Navajo Nation elections. I know our offices were very
busy registering Navajo Nation registrants, In addition to our own registrants, during
the last week of voter registration for the upcoming August 28th Navajo Nation Primary
Election. If you would like to have us train the Chapter House staff to do voter
registration for us, please let me know who the correct people would be so we can
schedule the training.

I'd like to share with you the early voting locations that are available to our Navajo
voters. We have an Elections Office In Tuba City on Main Street In the basement of the
Tuba City library, open Monday through Friday from 8:00 am to 5:00 pm (Daylight
Savings time) through November 14, 2018. We also have early voting available at the
Page City Hall that is open Monday through Thursday, 7:00am to 5:30pm (Arizona
time).

This year we were able to open a temporary Elections Office at the Flagstaff Mall on the
east side of Flagstaff. It is open 10:00 am to 5:00pm Monday through Friday until
November 14, 2018. One of the reasons we wanted to open the Flagstaff Mall location
was to make It more convenient for our Navajo voters. A large number of Navajo
voters work and shop in Flagstaff so we are hopeful will make It easier for them to get
to this office instead of having to travel to our downtown office.

Opening a temporary elections office at the Flagstaff Mall took a great deal of time,
resources and planning. Elections security is something we take very seriously to
ensure the integrity of our elections. We had to have our own internet network
installed and put other security features put In place to ensure the voting equipment
and ballots at the Flagstaff Mall office were secure. The Flagstaff Mall has 24-hour
security onslte so that adds another level of security to that location.

You have requested that all of our Election Day polling locations allow for out-of-
precinct voting. Unfortunately, we do not have the capability of having multiple-
precinct voting for all of our polling places for the 2018 General Election. We will be
purchasing new voting equipment In 2019 which would make this request possible for
the 2020 elections.

For the 2018 elections we are able to have three vote centers. The vote centers are an
additional option for voters that may find It more convenient than voting at their
precinct-assigned polling place. Voters will be able to choose if they want to vote at
their precinct-assigned polling place or vote at one of the vote centers. The three vote
centers are: the Tuba City High School, Tuba City; the Flagstaff Mall; and the NAU
Walkup Skydome, Flagstaff.

Your letter also mentioned that you are aware of Help America Vote Act (HAVA) funds
that are available to offset costs for establishing satellite voter registration and early


   Coconino county Recorder's Office· 110 East Cherry Avenue· Flagstaff, .Aiizona 86001 • (928) 679-7860 ·FAX (928) 679-7851
                                                                     ------------------------
        Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 30 of 42




voting sites. Our Secretary of State has told the County Recorders that all of our HAVA
funds have been spent. The only new HAVA funds that I have heard are available are
for cybersecurity for the state voter registration system and voting equipment.
Secretary of State Reagan has implied that she is not going to make any these new
funds available to the counties for our security needs. I would appreciate it if you
would assist us in obtaining the HAVA funding that you mention in your letter.

I am looking forward to partnering with the Navajo Nation and the Navajo Chapter
officials in our County during 2019 to expand voting opportunities and ensuring that all
of polling places meet the ADA requirements. If you have any questions, please do not
hesitate to contact me.


Sii;JL
Patty ;ansen
Coconino County Recorder

cc:       Edbert Little, Navajo Election Administration Director
          Art Babbott, Coconino County Supervisor- District 1
          Elizabeth "Uz" Archuleta, Coconino County Supervisor - District 2
          Matt Ryan, Coconino County Supervisor - District 3
          Jim Parks, Coconino County Supervisor - District 4
          Lena Fowler, Coconino County Supervisor - District 5
          Michele Reagan, Arizona Secretary of State
          Mark Brnovich, Attorney General of State of Arizona
          Bill Ring, Coconino County Attorney
          James Jayne, Coconino County Manager




      COconino County Recorder's Office. 110 East Cherry Avenue· Flagstaff, Arizona 86001 • (928) 679-7860 ·FAX (928) 679-7851
Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 31 of 42




EXHIBIT 11
      Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 32 of 42




                                       MICHELE REAGAN
                                       Se cret a r y ~~.r SLt1l e
                                       Stat e t•f Jl.rizona
                                         August 23, 20 1R


The Honorable Russell Begaye, President
The Honorable Ethel Branch, Attorney General
The Navajo Nation
PO Box 7440
Window Rock, Arizona 865 I 5

Dear President Bcgaye and General Branch:

I write in regards the Jetter you received from the Coconino County Recorder, dated August 20,
2018. ln that letter it was indicated that the Secretary of State's Office was not going to make
any llclp America Vote Act ("HA VA") funds available to Arizona's counties to enhance their
election security. That statement is incorrect.

The United States Congress passed the H AVA in 2002. From time to time the Congress has
appropriated funds to the Election Assistance Commission for distribution to the states, in the
form of matching grants, to advance the objectives of HA VA. Here in Arizona, the counties
together with the Secretary of State's Onice, initially focused most of thi s funding on acquiring
new voting equipment. Subsequently, State and county elec ti on o fficials have used HAVA
funding to maintain a single, statewide, electroni<: voter registration system. It is nn accurate
statement to say that all HAVA funding received by Arizona prior to 20 18 has or ''vill be
exhausted by the end ofFY19.

We take the re ference in your Jetter to the Recorder o r August 8, regarding the availability of
IIA VA funds to support the plans you articulated, to mean new f-ede ral grant dollars. In March
o[ this year the Congress did appropriate new HAVA funds a nd Arizona's share totals $7.4
million. As this is a grant program with a requirement for a five percent state contribution
($340,000) a total of $7.8 million in new dollars was available in Arizona's I lAVA account at
the end of the fi scal yea r.

Please be mvare that all fund s in the HA VA account are subj ect to State Legislative oversight
and appropriation. Before the Secretary of State's 011ice may usc any I lAVA funds for any
purpose it must submit a plan to the Joint Legislative l3uugct Committee ('".1Ll3C") for their
revie·w, amendment and approval. In June of this year the Secretary of State prcs<:ntecl JLI3C
,.vith an initial spending plan for FY 19. The approved spend ing plan authorized disbursing
approx imately $2 million to complete the acq uisition of a new, much more secure, statewide
voter registration system as we ll as approximately $400,000 for the Secretary's Oflice to
undertake a comprehensive cyber risk and security assessment of the State's systems associated
with voting. After that spending is complete the re remains approximately $5 million in the
                                 1700 West Washington Street. Floor 7
                                    Phoeni x. Arizona 85007-2ROR
                             Telephone (602) 542-4285 Fax (602) 5-12-1575
                                            \1\ l'lv.azsos.gov
      Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 33 of 42

President Russell I3egaye
Anomey General Ethel Branch
August 23, 2018
Page 2




HAVA account. I expec t. and I have told Ari zona' s counties, that most of th is balance can and
should be sent to counties to enham:e their o\\'n election securi t v needs .
                                                                    .;




A pending issue is how these funds should be allocated among the counties. If we were to
allocate fundi ng amongst counties acco rding to their percentage of voters Maricopa and Pima
would claim the bulk of the fund s. Alternati vely we could provide the fu nds to counties on a
grant-type basis where those with the greatest need could receive somewhat more fund s than
those counties whose larger popul ations provide them \\"ith more funds already. The mechanism
for distributing HAVA funds to the counties is a matter that county ofticials and I are continuing
to discuss.

The Secretary of State ))I"OY ides the redcral El ecti ons Assistance Commission with periodic
reports concerning Ill\ VA spending. A copy of the most recent report is enclosed. I think the key
number is that there remains $5,080,335 left in the account. Spending any of these funds requires
presentation of a plan to JLI3C and their concurrence in the plan. I urge you to continue to work
vvith the various co unty el ection official s that provide election services to the Nation to identify
proj ects appropriate for the I fAVA program that could benefit all voters in your communities.


                                                       Sincerely,


                                                        ~'~ [6_6:£6:~
                                                       Michele Reagan
                                                       Secretary of State


Enclosure

cc:     Edbert Little, Navajo Election Administration Director
        Art Babbott, Supervisor District I
        Elizabeth Archulcttc, Supervisor District 2
        Matt Ryan. Supervisor District 3
        Jim Parks, Supervisor District 4
        Lena Fowl er, Supervisor District 5
        Mark Brnovich, Attorney General of Arizona
        Patti I lansen, Coconino County Recorder
        Bill Ring, Coconino County Attorney
        Jimmy Jayne, Coconino County Manager
   Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 34 of 42




                              Arizona
             2018 HAVA Election Security Funds




Michele Reagan
Arizona Secretary of State
1700 West Washington Street
7 th Floor

Phoenix, Arizona 85007
Toll-Free : 1-877-THE VOTE
Office: 1-602-542-8683
Fax: 602-542-6172
Email: elections@azsos.gov
Website: wvNJ.azsos.gov
    Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 35 of 42



                     ( Arizona: 2018 HA VA Election Security Funds               )t-------

                               Letter from Secretary Reagan



Election security and integrity have been t he top priority for my adm inistration and the hard
work to update outdated systems has already begun . In November of 2017, a contract was
issued to Sutherland Governmen t Solutions, Inc. for the acquisition of a new statewide voter
registration data base ("AVID" ) t hat will repl ace our currently aging syst em ("VRAZII") on or
before June 30, 2019. This new system will employ the most current security protoco ls. It will
be hosted in t he same environment that banks ond the US Military mointain essent ial data. This
shift maintains the highest level of integrity of the vot er rol ls in Arizona while still having the
ability to grow as needs shift.

We live in a connected, albeit wireless, world. It's a world of great convenience but each new
convenience creates new security risks and vulnerabilities. Arizona has utilized a portion of t he
new fu nd ing to undertake a comprehensive, industry standard eva luation of ou r entire IT
network. Given that we are only as strong as our weakest link, we intend to re lease t his wide
ranging survey to the public to heighten their confidence in the results of any election.

Election security, regardless of t he mediu m, is a culture that needs to be championed from the
highest election official to the newest poll worker. Loca lly, the Department of State works
close ly w ith the fifteen counti es of Arizona to help foster that cultu re of sec urity. The human
element is the largest unknown f actor in any cyber security plan an d providing ongoing traini ng
and forums for information sharin g is a long-term goal. The bulk of Arizona's additional HAVA
dollars wil l go towards tra ining and process enh ancement to furthe r strengthen our culture of
secu rity.



Sincerely,




Michele Reaga n
Arizona Secreta ry of State




                                                   2
     Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 36 of 42


                      ( Arizona: 2018 HAVA Election Security Funds                 )t-------
Grant Funding Information
Amount of Award: $7,463,675.
Matching Funds: $373,184
Timeframe for Usage: 5 years


Immediate Improvement Plans

                                    Voter Registration Database
Arizona began the acquisition of a new statewide voter registration database which ended in the award
of a contract In November of 2017. The contract was issued to Sutherland Government Solutions, Inc.
for the acquisition of a new statewide voter registration database ("AVID") that will replace our
currently aging system ("VRAZII") on or before June 30, 2019. We will be using the grant funds to
finance the purchase (or implementation) of the new system. The RFP focused on correcting user and
security issues found during a current state assessment and future state assessment based on use cases
gathered. A comprehensive security assessment of the proposed system has resulted in approval from
outside consultants and the Arizona Department of Administration Strategic Enterprise Technology
team. While technology is ever changing, the new AVID system will be adapt enough to meet the
current needs of our county users and registered voters while maintaining the most robust security
protocols.
                                             Cyber Security
Security Assessment
The Arizona Secretary of State's Office has recently entered into an agreement to undergo an
assessment of current IT infrastructure focusing on critical election systems. The deliverables include a
public facing document (The Arizona Election Security Plan) that outlines best practices, engagement
and training plans, and an incident response plan. The private facing document (STA Security Plan) will
discuss remediation of found issues and an improvement plan that includes security controls and
policies. The evaluation started on July 9, 2018 will be completed in mid-August and will provide a
framework for future spending.


Information Sharing
The Department has begun the process of information sharing to help the fifteen counties of Arizona
understand the multitude of security threats. Opening the communication channels and creating a
culture of support is a vital task to ensure the same strong standards are used throughout the state. Bi-
weekly meetings are led by experienced staff and include county election and recorder office staff as
well as county IT personnel. Each call focuses on core Issues that invoke discussion which produce best
practices to be shared. The end goal of these meetings is to provide recommendations to election
leadership on how to improve the process from ballot handling to IT infrastructure.




   --------~(                                       3    )~--------
        Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 37 of 42



                           [ Ar!zona: 2018 HA VA                         Et~CtiOJ1 Security F~nds )~-------
                                                                                                                          ..",
                                                                                                  ·.
  . Long Term Improvements
                                                                · Cyber Security
                                                                                                                  ...
   Sub-Grants
   The Department Is developing a new process, th~t will have significant county Involvement, In· deciding
   sub-grant awards within the framewo_rk of HAVA of 2002. Thi~ inv~lvement Includes the development.
  ·of grant prioritiJs,
                     I
                        review of proposals,
                                    .
                                              ongoing
                                                    :
                                                        tracking, and
                                                                   .
                                                                       ensuring completion· of
                                                                                             .
                                                                                                 projects.· The main
   focus of all sub-grants will be shoring up the security of elections. Each county In the state of Arizona Is
   at .different pha!es of IT and election
               . . I                .
                                           securitY
                                                  .
                                                      ~nd by using. a sub-g~~t process,
                                                                                    .
                                                                                        each
                                                                                         .
                                                                                                Is
                                                                                                . .
                                                                                                   ailowed to focus
   on their lndivld~al needs while still allowtn~ attention to oversight and guidance.· A sub-grant process
   also allows for .the combination of neeCJs to generate buying power. by leveraging quantity. It is also the
   hope that throukh the evaluation process, lde.as and ln.formation·ts shared to create' discussion points .·
" for the be_st pra~tices ~f ~ti~ ~tat~. · .' . :       ·             · · ·                ·· ·       ·      . .

   Security
                      .I . .
              Personnel · .. ·                       .
                                                            .  .     · . ·
                                                                              .     .         ·. .
                                                                                                         ·.· .     .
       .          . I                              ...    .          ..           .    .      . '               ..
   The Dep~·rtment is In the process of creating a new positi~n to the Secretary of State's Office that will be
  .tasked
     .      with mathtaining
                   . I .      and understanding
                                            .       the. state and county .positions on elections
                                                                                            .     security;
                                                                                                   .        There
   Is a lot of.lnfor"lation that is disserpinated fro!n the feder~l government down that this empl~yee·~m .
   help filter and dfstribute. The new p~sitlon wlll.work on best election security practic~s, hold . . ..
   roundtable exercises, lead the bi-weekly security updates, and be a resource for all of our stakeholders.
 · Cybersecurity tsla never ending mission that. requires dedicated resources.·                ·.           ·        ·

   Budgets
        .·'                                       ·JLBC Review Process                              . '
  .
    The Arizona  Leg  slature requires
                     I • . . • .
                                        that
                                     • . •
                                               any  spending
                                                     .
                                                              of H~NA funds be approved by the    Joint Legislative
                                                                                                . .
    Budget Committee I   ("JLBC").
                                 . . This . process
                                              . .    allows for a. bi-partisan
                                                                           .. review
                                                                               .   . and
                                                                                     .   public comment
                                                                                                     .       .on     .
    spending outsldr of the standard legislative cy~le. On J~ne 19,20181 the Department presented a.
  ·spending plan (tpprove~ Spending Plan on page 5) and received favorable review. T~e Department · .
    plans on testifyipg before JLBC as more decisions are made In regards to spending of these funds
 . throughout the 5 year spending cycle. In anticipation of the matching requirement, the Department has
    alre.ady~a~ed {naking·p.repar~~ions to s.pen. d ~0% of~he. requ~red m.atch ($18_6,592) in.fiscal. ye~r 20~9
 ··and the seco~d palf in fiscal year 2020 .. JLBC does not provide oversight, past the standard budgetary
    approval cycle, on general fu.nd spending f~r the Department.. . ·                 ·               · · · · · ·. · ·
    o    •   •   '"    •    •   ,'   .:'   '   •   I   ..   o    •   '




        ----~-----....,__..;__--11(                                      .4   .)~-----
                                             Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 38 of 42

                                                                          ( Arizona: 2018 HAVA Election Security Funds ]


                                                                                                          Approved Spending Pl an

                                                                                         2018 HAVA ELECTION SECURITY GRANT
Bud et lnformlltion                                                                                                                                                                          CfOA H90.405                     Plo n·Corutructlon Pro    m
Name ol Organization:

Budr.ct Period Start:                                                                                                                                                   (Consolidated Budgd for toto/ project tum-
Dudcet Period End:                                                                                                                                                      up to 5 ~ars as defined by gronlee)

                                                                                                                         PROGRAM CATEGORIES
                                                                                                         !t)Vot• r
                                                         I• )Votinc             jb) Election                                                                                rnooher              (() Other
                                                                                                        A< chtnllon           1~1 C:Vber Security !e ) Commun latlons                                                  TOTALS           %Fed Total
                                                        Equlpmonl                Audltlnc
            BUDGET CATr-GORIES                                                                            Sys.teml

l . PEJ\SONNEL Ontludlnl lrl n1•l                 s                   -     s                                                 s     3'), ')15.60   s                                                               $      39.915 GO                    2'/.

2.   ~U IP MENT                                   s                   .     s               .                                 5                    s                                                               $            .                      0%

3. 5UBGJ\AHTS. co loc•r ~otl n~t 1urisdlction1    s                         s                                                 5             .      s                                                               t            -                      0%

4. TRAINING                                       s                   .     5                                                 s             .      5             .                                                 t            -                      0%
S. AIIOTHERCOSTS                                  s                         s               .       s     2 1&5 93&.03        5    380000.00       5             .                                                 f   2.545.936.03                    98%

6. TOTAlDIRECTCOSTS (I-6)                           5                       s                       s     ~ . l&S   936.03    s    ~19,915 .60     s             .      s                    s               .     t   2.585,85163

7. INOIRECTCOSTS (ilappllad )                                                                                                                                                                                      t            -                      oz
8. Total Federal Budeet                             s                       s               .       s     ~   165,936.03      s    ~19,915.60      s                    s                    s                     $   2.58S.BS t 63

11. Non-Federal Match                               $                       s               .       s         102 63&.03                           $             .                                                 t     102.635.03

12. Total Prognm Budeet                             s                 .     5                       s     l.~&e. 5n.a&        s    ~19,915.60      s                    s                    s               -     s   2.688.467.66
13. Perce ntage By Cale11orv                                           ou                      OH                      B~ll                 1611                 Oll                  0 11                   C'l



PrDJ!DSed State Match                            I                4.0'/.1
A. Oo vou h1va o n In d irect Cost RoteA:ro ement opproved 'C'/lM Federalaovcrnment
or .some other non..redua1entlry?                                                                                       No
trves, pl•ase p rovldc thelollcwlnc Inform ation:

B. Per iod Covered by the Indirect Colt R>t~A&ru mtnt (mm/dd/yyyy-mm/dd/vvv):                                 H/A            I
C. Approvlns Fede rolo,oncy:                                                                        H/A                                            I
0 . tf otherthan Fedar~ l•~cv. plta!:e specify.                                                     H/A                       I
E. Tha l ndlr~ct Cort Rate Is-:                                                                     N/A                       I



                                                                                                                        (
                                                                                                                                   5
                                                     Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 39 of 42


                                                        (                            Arizona: 2018 HAVA Election Securi ty Funds
                                                                                                                                                                                                                      J
                                                                                                                5 Year Spending Proj ections

                                    2018 HAVA ELECTION SECURITY GRANT
-------------------------------------------
Budget         l nfo rm ;~t l o n
Neme ol Orcanhallon:

Oudectl'erlod SI MI:                                                 lr-JI~ 01 8     SECTION A ·               BUDGET SUMMARY                                                            (Con so lidat ed Dudat t /or t o to/ pr oject term-
Oudcet l'r.rlotl En d:                                               G{lOilonl                                 fCO(Ml & NON·fCO [ RA l f UNDS (Mal!h)                                    ul) t o S )'t'OrJ os d(/lned by g rantee)



                                                                                                                                        I'ROGRAM CAT[GQRICS
                                                                                                                       I< I Vo tor
                                                                  l•lVotl nc             lbl (leu lon                                                                                         !~Other              !c) Othe r
                                                                                                                   ft echtu tlon               ld)CVb• • lot urlrr 1•1 Communlt lllont                                                    TOTAlS         SO Fed Total
                                                                 (qulpmont                Au dit Inc
              nUOG[T CAIT.GORICS                                                                                       S• 11•m 1

1 PEI\Sotlli[l lln<ludln l lrln     •I                       ~
                                                                                                                                               '    '1   t t', ' "
                                                                                                                                                                                                                                      t    610,66560                ox
: . EqUtPMCIIT                                               s                       s                                                         s     105 000.00          s                                                            $     105,00000                   lX

) SUOGRAIITS· t o loui\'QUn, )ur h dlctlcM                   s                       s                                                         s   3 391 511.83          s                                                            $   3.391.52103              4SX

~.   TJWIIIIl Cl                                             s                       s                                                         s      SI,SOO.OO          s                                                            1      61,500 00                  :x
S. All OHlERCOST$                                            s                       5                         s       2,653,197,57            s     GH 100.00 5                                                                      $   3.27G,967 57             44%

6. TOTr\l01fl£CT COSnl1·61                                   s                       5                         s        ~   liSJ,El7   n       s   ~.'0, ,717   H        s               s                     s                      t   7.~53,675 00


                                                                                                                                                                                                                                                   .                (t,J
7. IIIDIRECf COSTt Ill aoollod)
                                                                                                                                                                                                                                      '
8 Tntel Fr.rlt!ral Uud~r. l                                  s                       s                         s        l.~S' .ES7 ~7          s •.e:, 111 •3 s                           s                    s                      t   7,483,675 00

t t. Non·l'r.de n l Match                                    s                       s                         s            10l,636.03         s no 5~7. 97 s                                                                         •     373,104 00

\2. TCJ\ 11 Prop,ram nudr,el                                 s                       s
                                                                                                        ,,.,
                                                                                                               s       :    1~~.S!l    &.0     s <,010 135 ~0 s                           s                    s                      •   7 8J6,659 00
19. l'errenl a ~e ny Cat eeory                                                 0•1                                                     ~,,,                   ;;.;\&               O'l                   011                    a•I

J' ropo<r.d State Mett h                                 I                 5   (t/,1
A Oovou have " ' Indirect Cou            "•t•
                                          Acttemen' JODrov•d t:1 tl\4 'ac•ra l toftl tnmtnt
or 10me Olh• ' not\.feoer• l • nthy?                                                                                                    ll o
It t~• . plea u pro,l oo rho lo llowlnt lnfo rm l!lon

0 rer lod CoYeted btt~olndlr o<t Colt Rile"''"'"' " " ' (m m{dd/VYYY""m!dd/ yyy)                                            ,,,,               I
                                                                                                               N/ A                                                    I
0.   tr olher thi n ro dlr o l l ( t ncv, plt l ll1(1etllv                                                     II/A                            I
E lho lndlf<K l Co t I Alto h '                                                                                II/ A                           I



                                                                                                                                                     6
                                                                                                                                                                     J
Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 40 of 42




EXHIBIT 12
     Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 41 of 42
I 00 E Code Talkers Dr.                                                   Document Recording: (928) 524-41 94
Po Box 668                                                                  Vo ter Registrat ion: (928) 524-41 92
Holbrook, AZ 86025                                                                         Fax: (928) 524-4308




             Doris Clark                                                         Ulene Sanchez
     Navajo County Recorder                                            Navajo County Chief Deputy Recorder


Delivered by E-Mail to: mgarnenez@nndoj.org




September 10, 2018

Honorable Russell Begaye, President
Ethel Branch, Attorney General
The Navajo Nation
PO Box 7440
Window Rock, AZ 86515

Dear President Begay and Attorney General Branch:

This letter is in response to your request for satellite voter registration and early voting offices on the
Navajo Nation for the 2018 General Election.

I apologize for the late reply we have been dealing with petition challenges, court proceedings in
Phoenix the week before the Primary Election. We just canvassed the election on Thursday, Sept. 61h.

Thank you for your interest in the election process on the Navajo Nation. We have doubled our EV
locations and have registration forms located at every chapter house with chapter personnel there to
assist voters if they should need help.

To have early voting sites for days and weeks in a row, we would need a vault to secure the ballots.
Ballot security is a priority to us.

1 have enclosed our Early Voting schedule for the 2018 General Election. You may contact me at (928)
524-4191 or doris.clark@navajocountyaz .gov

Sincerely,




Doris Clark
Navajo County Recorder
                                 Case 3:18-cv-08329-DWL Document 1-2 Filed 11/20/18 Page 42 of 42


                                            NA          A                         UNTY
                                    EA
                      2018 N
Kayent a Flea Market {South of Chevron Gas Station Hwy 160}      Wednesday, October 10, 2018                      j 1o:oo am-3:00pm {DST)
                                                                                             ----------------------
Dilkon Flea Market {West of Bashas NR 15)                        Thursday October 11, 2018                            10:00 am-3:00pm (DST)

Pinon Bashas Shopping Center (NR 4 & NR 41)                      Friday October 12, 2018                              10:00 am-3:00 pm (DST)

Shonto Chapter House (South NR 6320 & NR 221)                    Monday October 15, 2018                              10:00 am-3:00pm (DST)

Showlow {City Hall Conference Room) 180 n 9th St                 Monday October 15th-October 19th 2018                10:00 am-3:00pm (MST)
r-------------------------------------------------                                    ----------~·
 Heber (Mogollon Navajo County Complex) 2188 Country Club Dr Tuesday October 16, 2018              10:00 am-3:00pm (MST)
r- -------------------------------------------r--------------------------------------------
Hopi Elections Office (Junction of NR 2 & Hwy 264)               Thursday October 18, 2018                            10:00 am-12:00 pm {MST)

Hopi Circle M Store {West of Hwy 264 in Polacca)                 Thursday October 18, 2018                            1:00pm -3 :00pm {MST)

Kayenta Bashas Shopping Center (North on Hwy 160)                Friday October 19, 2018                              10:00 am-3:00pm (DST)
                                                                                                                  I

Pinon Flea Market {West of Pinon Chapter)                        Saturday October 20, 2018                            10:00 am-3:00pm (DST)

Dilkon Flea Marker {West of Bashas NR 15)                        Sunday October 21, 2018                              10:00 am-3:00pm (DST)

Shont o Chapter House (South of NR 6320 & NR 221)                Monday October 22, 2018                              10:00 am-3:00pm (DST)
-Cibecue Community Center Parki ng Lot (West of Cromwell Rd)     Tuesday October 23, 2018                             10:00 am- 3:00 pm ( MST)

Whiteriver Bashas Parking Lot (South Chief Ave & Ponderosa St)   IWednesday October 24, 2018                          10:00 am- 3:00pm (MST)

Holbrook Recorders Office (100 E Code Talkers Drive)             IMonday-Friday October 10 to November 02, 2018   j s:oo am-5:00 pm (MST)
